                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: / /J-L-( ( ;)---0 .



 UNITED STATES OF AMERICA,
                                                                 No. 16-CR-371 (RA)
                         V.

                                                                        ORDER
 JOHN GALANIS,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

          Defendant John Galanis has filed a "Pro Se Motion of Recusal," requesting that this

Court "disqualify itself from having presided at [his] trial and vacate the jury's guilty verdict"

pursuant to 28 U.S.C. §§ 144, 455(a), 455(b )(5)(iii). Even assuming this Court has jurisdiction

to hear Defendant's motion-which it does not, see Griggs v. Provident Consumer Discount Co.,

459 U.S. 56, 58 (1982)-the request is both untimely, see Apple v. Jewish Hosp. & Med. Ctr.,

829 F.2d 326, 334 (2d Cir. 1987), and entirely without merit. Accordingly, Defendant's motion

for recusal is denied.

SO ORDERED.

 Dated:      January 24, 2020
             New York, New York


                                                   United States District Judge
